      Case 2:19-cv-00193-KS-MTP Document 21 Filed 01/31/20 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                   Eastern Division

PENNYMAC LOAN SERVICES, LLC,                      CIVIL ACTION
                                                  Case No: 2:19-cv-00193-KS-MTP
                           Plaintiff,

      -vs-
                                                  APPLICATION TO CLERK
SITCOMM ARBITRATION                               FOR ENTRY OF DEFAULT
ASSOCIATION, MARK MOFFETT,                        RE: SANDRA GOULETTE
SANDRA GOULETTE, RONNIE                           AND SUPPORTING
KAHAPEA, MARK JOHNSON, KIRK                       AFFIDAVIT
GIBBS, and ALARIC SCOTT,

                           Defendants.


           APPLICATION TO CLERK FOR ENTRY OF DEFAULT
          RE: SANDRA GOULETTE AND SUPPORTING AFFIDAVIT

      The Clerk is requested to enter default against defendant Sandra Goulette

(“Defendant”) in the above entitled action for failure to otherwise defend this

matter as set forth in the affidavit attached hereto as Exhibit “1”.

 Dated:       January 31, 2020

                                            Respectfully submitted,

                                         /s/Cheryl S. Chang
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
Case 2:19-cv-00193-KS-MTP Document 21 Filed 01/31/20 Page 2 of 11




                             Telephone: 424.239.3400
                             Facsimile: 424.239.3434

                             Harris F. Powers III
                             Steven C. Cookston

                             Upshaw, Williams, Biggers & Beckham,
                             LLP
                             309 Fulton Street
                             Post Office Drawer 8230
                             Greenwood, MS 38935-8230
                             Telephone No.: 662-455-1613

                             Counsel for Plaintiff
Case 2:19-cv-00193-KS-MTP Document 21 Filed 01/31/20 Page 3 of 11




                        Exhibit 1
      Case 2:19-cv-00193-KS-MTP Document 21 Filed 01/31/20 Page 4 of 11




                     AFFIDAVIT OF CHERYL S. CHANG


STATE OF CALIFORNIA
COUNTY OF LOS ANGELES
      Cheryl S. Chang (“Chang”) being fully sworn, deposed, and says:

      1.     That she is one of the attorneys of record for plaintiff PennyMac Loan
Services, LLC (“PennyMac”) and has personal knowledge of the facts set forth in
this Affidavit.
      2.     That defendant Sandra Goulette (“Defendant”) was duly served with a
Summons and Complaint on January 3, 2020, according to the Summons and Proof
of Service attached hereto and incorporated herein as Exhibit A.
      3.     That more than 21 days have elapsed since the date of service of
process.
      4.     That Defendant has failed to answer or file some other appropriate
pleading with the United States District Court for the Southern District of
Mississippi, Eastern Division, in response to PennyMac’s Complaint, or serve a
copy of any answer or other defense which it might have upon the undersigned
attorney of record for PennyMac.
      5.     That this Affidavit is executed by affiant herein in accordance with
Rule 55(a) of the Federal Rules of Civil Procedure, for the purpose of enabling
PennyMac to obtain an entry of default against Defendant for failure to answer or
otherwise defend as to PennyMac’s Complaint.
        Executed this 31st day of January, 2020, at Los Angeles, California.

                                       /s/ Cheryl S. Chang
                                       Cheryl S. Chang
Case 2:19-cv-00193-KS-MTP Document 21 Filed 01/31/20 Page 5 of 11




                        Exhibit A
Case
 Case2:19-cv-00193-KS-MTP
      2:19-cv-00193-KS-MTP Document
                            Document21
                                     8 Filed
                                       Filed 01/31/20
                                             12/17/19 Page
                                                      Page 6
                                                           3 of
                                                             of 11
                                                                7
Case
Case2:19-cv-00193-KS-MTP
     2:19-cv-00193-KS-MTP Document
                          Document21
                                   13 Filed
                                      Filed01/31/20
                                            01/08/20 Page
                                                     Page71of
                                                            of11
                                                               3
Case
Case2:19-cv-00193-KS-MTP
     2:19-cv-00193-KS-MTP Document
                          Document21
                                   13 Filed
                                      Filed01/31/20
                                            01/08/20 Page
                                                     Page82of
                                                            of11
                                                               3
Case
Case2:19-cv-00193-KS-MTP
     2:19-cv-00193-KS-MTP Document
                          Document21
                                   13 Filed
                                      Filed01/31/20
                                            01/08/20 Page
                                                     Page93of
                                                            of11
                                                               3
     Case 2:19-cv-00193-KS-MTP Document 21 Filed 01/31/20 Page 10 of 11




                             PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      I am employed in the county of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is BLANK
ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
      On January 31, 2020, I served the foregoing document(s):

  APPLICATION TO CLERK FOR ENTRY OF DEFAULT RE: SANDRA
           GOULETTE AND SUPPORTING AFFIDAVIT

      on the interested parties in this action addressed and sent as follows:

                      SEE ATTACHED SERVICE LIST

  BY ENVELOPE: by placing  the original  a true copy thereof enclosed
     in sealed envelope(s) addressed as indicated and delivering such envelope(s):
  BY MAIL: I caused such envelope(s) to be deposited in the mail at Los
     Angeles, California with postage thereon fully prepaid to the office or home of
     the addressee(s) as indicated. I am “readily familiar” with this firm’s practice
     of collection and processing documents for mailing. It is deposited with the
     U.S. Postal Service on that same day, with postage fully prepaid, in the
     ordinary course of business. I am aware that on motion of party served,
     service is presumed invalid if postal cancellation date or postage meter date is
     more than one day after the date of deposit for mailing in affidavit.
  FEDERAL: I declare that I am employed in the office of a member of the bar
     of this court at whose direction service was made.

      Executed on January 31, 2020, at Los Angeles, California.

                                             /s/ Hannah No
                                             Hannah No
    Case 2:19-cv-00193-KS-MTP Document 21 Filed 01/31/20 Page 11 of 11




                            SERVICE LIST
   Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                   Case No. 2:19-cv-00193-KS-MTP
Sitcomm Arbitration Association        Defendant
c/o Wyoming Registered Agent
1621 Central Ave
Cheyenne, WY 82001 USA

Ronnie Kahapea                         Defendant
11-2808 Kaleponi Drive
Volcano, HI 96785

Mark Johnson                           Defendant
451 May Lane
Louisa, VA 23093

Kirk Gibbs                             Defendant
4041 Liberty Hill Drive
Norcross, GA 30093

Alaric Scott                           Defendant
304 S. Jones Blvd., Ste. 1967
Las Vegas, NV 89107

Sandra Goulette                        Defendant
3007 Crescent Hill Drive
Laurel, MS 39440

Mark Moffett                           Defendant
3007 Crescent Hill Drive
Laurel, MS 39440
